Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s response and amendments received on 02/26/2022 have been acknowledged. Claims 9 and 11-17 have been canceled. The cancellation of claims renders moot all of the rejections previously set forth in the Non-Final Office Action mailed 12/03/2021.

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Michael Whitham on 04/25/2022. 
In the claims: 
In claim 6, the term “claims   17” in line 1 has been deleted and replaced with the term --claim 5 -- and the term “polypeptide” in line 2 has been deleted and replaced with – moiety --.

In claims 7, 8, and 10, the term “toclaim” on line 1 of each claim has been deleted and replaced with the term --to claim --.

REASONS FOR ALLOWANCE
Claims 1-8 and 10 are allowed. 
The following is an examiner’s statement of reasons for allowance: Applicant has claimed an albumin peptide comprising the amino acid sequence QGLIGDIALPRWGALWGDSV (SEQ ID NO: 1, nucleic acids encoding the peptide of SEQ ID NO: 1, and isolated single domain antibody drug conjugates fused to the peptide of SEQ ID NO: 1. Albumin-binding peptides are known in the prior art, see, for example, Dennis et al (WO 2007/106120 A2), who discloses a peptide comprising the amino acid sequence QGLIGDICLPRWGCLWGDSYV (SEQ ID NO: 11, see Dennis, Tables 7 and 8). The instantly claimed invention differs from the albumin-binding peptides known in the prior art in that the two cysteine residues in SEQ ID NO: 1 are replaced by two alanine residues. Further, and as stated on the Written Opinion of the International Search Authority filed 05/16/2019, the substitution of cysteine residues with alanine in a similar peptide SA06 (QRLMEDICLPRWGCLWEDDF, SEQ ID NO: 401) decreased the binding affinity for albumin nearly 1000-fold, highlighting the importance of the disulfide linkage (Dennis, Page 50, Ln. 22-23). In view of the prior art, it would not have been obvious to artisans to replace the cysteine residues in SEQ ID NO: 1 with alanine; and the fact that the cysteine to alanine substitution yielded a peptide with a satisfactory albumin binding capacity in the present invention can be considered an unexpected result. Absent of evidence provided in the prior art, artisans would not have been able to reasonably predict whether or not the cysteine to alanine substitution would negatively impact the binding affinity of the albumin peptide of SEQ ID NO: 1. In view of all of the above, the instant claimed inventions have been found to novel and non-obvious and thus allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIA TAYLOR whose telephone number is (571)272-6336. The examiner can normally be reached 8:30 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on (571) 272-3181. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIA E TAYLOR/Examiner, Art Unit 1644                                                                                                                                                                                                        
/MICHAEL SZPERKA/Primary Examiner, Art Unit 1644